DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-12, are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,807,479 to Sako.
With regard to claim 1, Sako discloses a fluid circuit comprising a pipe and an external sensor to detect changes in the diameter of the pipe (see column 1, lines 40-49). The sensor 3 is disposed on the outer surface of conduit 1, the sensor comprising electrode layers on surfaces of a piezoelectric surface (see FIGS 1, 3 and accompanying text). 
With regard to claim 2, the sensor 3 is secured to the conduit with a protective film 5.

With regard to claims 7, 9, and 10, Sako discloses that the sensor can detect changes in the pipe diameter by sensing voltage changes output by the sensor 3 attached to the pipe (see column 2, lines 67 to column 3, line 5). The remaining limitations are drawn to the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 
With regard to claims 11 and 12, Sako discloses a housing for attaching the sensor 3 to pipe 1 comprising a clamping section 14, a pressing section 16 within the arc of the clamping section, wherein the sensor 3 is adjacent a surface of the pressing section, secured with tightening devices 8 (see at least FIG 9 and accompanying text). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,807,479 to Sako in view of WO 2004/061399 to Brugger et al.
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,807,479 to Sako in view of US 2019/0083695 to Yokoyama.
With regard to claim 3, Sako does not disclose a that the sensor comprises a fluororesin. However, fluororesins are well known as appropriate materials for pressure transducers, as disclosed by Yokoyama (see ¶0059). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fluororesin as disclosed by Yokoyama in the pressure sensor suggested by the prior art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 March 2022